DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group II in the reply filed on December 1, 2022 is acknowledged.
Claims 1-13 and 21 are cancelled by the Applicant. New claims 22-32 are added for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “tool interface” in claim 28 are relative term which renders the claim indefinite. The terms “tool interface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The type, shape features of the interface needed to meet the claim limitation is not known. A cylindrical pipe can be clamped by a wrench or hammered by a hammer. Basically, all surfaces can be considered as “tool interface.” Clarification is respectfully requested.
The limitations “the trigger guard is rotatable relative to the handle and the tail is configured to interface with the trigger guard” in claim 32 render the claim indefinite. It is unclear how the trigger guard is rotatable… to interface with the trigger guard? The term “interface” in line 2 is a verb to describe the interfacing of two elements. However, the “interface” in line 4 appears to be a noun describing an element or a feature. The two terms appear to be conflicting with one another. Clarification is respectfully requested.
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 22-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartle (EP0729791).
With respect to claim 14, Hartle discloses a spray gun (12. Figs. 1-8) comprising: a gun body (34); a trigger (40) connected to the gun body and configured to (capable of) actuate a valve to control spraying by the spray gun; a handle (32) extending from the gun body, the handle having a front (left) side (Fig. 1) and a rear (right) side; and a trigger guard (See Fig. 1 with additional annotations below) extending between and connected to the gun body and the handle, wherein the gun body, the handle, and the trigger guard define an area within which a pull of the trigger is disposed; wherein the trigger guard includes a contour disposed proximate the handle, the contour configured to receive at least one finger of the user disposed outside of the area.
With respect to claim 15, Hartle discloses wherein the contour comprises a first leg (See Fig. 1 with additional annotations below) along which the trigger guard bends upwards toward the trigger, a third leg along which the trigger guard bends downwards away from the trigger, and a second leg joining the first leg and the third leg, wherein the first leg, the second leg, and the third leg are located below the trigger such that the contour projects upwards toward the trigger.
With respect to claim 16, Hartle discloses wherein the first leg is longer than either of the second leg and the third leg (See Fig. 1 with additional annotations below).
With respect to claim 22, Hartle discloses the spray gun further comprising: a fitting (92, 78 and 140) connected to a lower end of the handle and configured to provide fluid to a flowpath through the handle; and a tail (70, 78, 114 and 140) projecting from the lower end of the handle and partially covering the fitting (Fig. 4).
With respect to claim 23, Hartle discloses wherein the rear side of the handle includes an exterior contour extending onto an exterior surface of (of 114) the tail (Fig. 4).
With respect to claim 24, Hartle discloses wherein the tail includes an arcuate inner (cylindrical) side facing the fitting (Fig. 4).
With respect to claim 25, Hartle discloses wherein the arcuate inner side extends along an arc (around axis of the handle) between 170-190 degrees, inclusive (within the arc).
With respect to claim 26, Hartle discloses wherein the arc (around axis of the handle) is between 180-185 degrees, inclusive (within the arc).
With respect to claim 27, Hartle discloses wherein the tail is integrally formed (as one unitary unit) with the handle (Fig. 1).
With respect to claim 28, Hartle discloses wherein the fitting includes a tool interface (outer surface of 140), and wherein the tail extends below the tool interface such that the tail has a length greater than a length of the tool interface (Fig. 4).
With respect to claim 29, Hartle discloses wherein: the tail extends between a first tail end (top end of 70) and a second tail end (lower end of 70); the first tail end includes a first flat surface; and the second tail end includes a second flat surface (Fig. 4).
With respect to claim 30, Hartle discloses wherein the first flat surface includes an upper width (See Fig. 1 with additional annotations below) adjacent the lower end of the handle and a lower width at a distal end of the tail, and wherein the upper width is larger than the lower width.
With respect to claim 31, Hartle discloses wherein the tail has a first length (gap between bottom of 32 to top of 70. Fig. 1), wherein a portion of the handle extending between the gun body and the tail has a second length (of 70), and wherein the first length is smaller than the second length.

Claims 14, 17, 19-20 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strahman (WO 96/25237)
With respect to claim 14, Strahman discloses a spray gun (2. Figs. 1-4) comprising: a gun body (body enclosing 14); a trigger (8) connected to the gun body and configured to (capable of) actuate a valve (24) to control spraying by the spray gun; a handle (6) extending from the gun body, the handle having a front (left) side (Fig. 1) and a rear (right) side; and a trigger guard (10 and 12) extending between and connected to the gun body and the handle, wherein the gun body, the handle, and the trigger guard define an area within which a pull (front end of 8) of the trigger is disposed; wherein the trigger guard includes a contour (lower right side adjacent 58 and lower left side adjacent 94) disposed proximate the handle, the contour configured to receive (handle by) at least one finger of the user disposed outside of the area.
With respect to claim 17, Strahman discloses wherein the trigger guard includes: an upper (left vertical) portion (Fig. 1) connected to the gun body; a lower (bottom horizontal) portion secured to the handle; and an intermediate (curved) portion extending between and connecting the upper portion and the lower portion; wherein the contour (lower right side adjacent 58 and lower left side adjacent 94) is formed in the lower portion.
With respect to claim 19, Strahman discloses wherein a first portion of the contour (See Fig. 1 with additional annotations below) is disposed above a bottom edge of the handle and a second portion of the contour is disposed below the bottom edge of the handle.
With respect to claim 20, Strahman discloses the spray gun further comprising: a tail (56 and sleeve defining 58) extending downward from a rear side of the handle, the tail at least partially covering a fitting (58 and the male thread connecting 58) connected to a lower end of the handle; wherein the contour is disposed on an opposite (left) side of the fitting from the tail.
With respect to claim 22, Strahman discloses the spray gun further comprising: a fitting (58 and the male thread connecting 58) connected to a lower end of the handle and configured to provide fluid to a flowpath through the handle; and a tail (56 and sleeve defining 58) projecting from the lower end of the handle and partially covering the fitting (Fig. 1).
With respect to claim 23, Strahman discloses wherein the rear (right) side of the handle includes an exterior contour extending onto (over) an exterior surface of the tail (Fig. 1).
With respect to claim 24, Strahman discloses wherein the tail includes an arcuate inner (cylindrical) side (of sleeve defining 56) facing the fitting (Fig. 1).
With respect to claim 25, Strahman discloses wherein the arcuate inner side extends along an arc (around axis of the handle) between 170-190 degrees, inclusive (within the arc).
With respect to claim 26, Strahman discloses wherein the arc (around axis of the handle) is between 180-185 degrees, inclusive (within the arc).
With respect to claim 27, Strahman discloses wherein the tail is integrally formed (as one unitary unit) with the handle (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Strahman.
With respect to claim 32, Strahman discloses the spray gun as in claim 22 and wherein the trigger guard (at least the 96 of 12) is rotatable relative to the handle and the tail is configured to interface with the trigger guard (by 114) to prevent the trigger guard from completing a full rotation about (near) the handle, and wherein the trigger guard (at least the 96 of 12 and 114) can (capable of) exert torque on the handle (via 10) by the interface between the trigger guard and the tail.
Strahman fails to disclose wherein the trigger guard can exert torque on the handle by the interface between the trigger guard and the tail to connect and disconnect the handle from the gun body. 
However. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the trigger guard to exert torque on the handle by the interface between the trigger guard and the tail to connect and disconnect the handle from the gun body, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179. And it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the connect ability between the handle from the gun body, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    508
    847
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    608
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a spray gun: Hengesbach, Laatsch, Rosenberger. Kranzle, Schulze et al., Heren and Suttner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 15, 2022